Citation Nr: 0500683	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for disability of the 
head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2003 VA Form 21-4138, the veteran appears to have 
indicated that his claim based on a "head condition" 
involved headaches.  Service connection for headaches was 
granted by the RO in a September 2003 rating decision.  
However, the veteran's representative has continued to list 
the head disability issue in pleadings, and the RO has 
continued to list this disability in supplemental statements 
of the case.  Clarification is necessary with regard to 
whether the veteran is still seeking service connection for 
an injury to the head.  

The Board observes that in a February 2002 treatment record, 
the veteran's private physician, R. V., M.D., stated that the 
veteran had cervical, thoracic, and lumbar disc disease.  He 
noted that the veteran indicated that the symptoms started 
following an inservice injury in 1970.  Dr. V. indicated that 
it was possible that these changes started with the service 
injury and were post-traumatic in nature.  It also appears 
that copies of service medical records received during the 
appeal make reference to pertinent complaints and findings.  
However, it does not appear that the veteran has been 
afforded a VA examination.  Under the circumstances, the 
Board believes appropriate examinations with etiology 
opinions are necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request clarification as to whether he is 
still seeking service connection for 
disability involving the head in view of 
the fact that service connection has been 
established for headaches.  If so, the 
veteran should be asked to specify the 
details of his claim.  

2.  After completion of the above, the RO 
should arrange for the veteran to undergo 
appropriate VA examinations to determine 
the nature and etiology of any current 
neck and back disorders (and any head 
disorder apart from headaches depending 
on clarification received from the 
veteran pursuant to the above paragraph 
1).  

All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to 
examiner(s) for review.  As to any of the 
claimed disorders found to be present, 
the pertinent examiner should offer an 
opinion as to whether such disorder is 
causally related to any symptoms noted 
during service or whether such disorder 
was caused by, or aggravated by, either 
the service-connected right knee 
disability or headache disability. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted as to those issues remaining on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




